In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Zoning Board of Appeals of the Incorporated Village of East Hampton which denied an application for a variance, the board appeals from an order (1) annulling the determination, (2) directing the issuance of a variance to permit the use of two buildings on respondents’ property as dwellings by independent families, and (3) directing the issuance of certificates of occupancy for the buildings. Order unanimously affirmed, with costs. (Matter of Gruen v. Simpson, 3 A D 2d 841.) Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ. [10 Misc 2d 858.]